Citation Nr: 1548613	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-27 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a bilateral elbow disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a seizure disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to July 1975, with periods of Active Duty for Training (ADT) and Inactive Duty Training (IDT) with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO denied service connection for a bilateral shoulder disability, bilateral elbow disability, and back disability. In February 2012, the RO denied service connection for a seizure disability and a TDIU. 

The Board remanded this case for further development in January 2013, June 2013 and January 2014. The last prior remand was ordered in an attempt to obtain Social Security Administration (SSA) records; at that time a referral to VA Compensation Service for extraschedular consideration was also made. The SSA records have been received and the referral was completed. 

The Veteran had originally received a hearing with another Veterans Law Judge; this hearing could not be transcribed. He opted to receive a new hearing and testified before the undersigned in August 2013. A copy of the transcript has been reviewed and is in the file. 


FINDINGS OF FACT

1. The weight of the evidence is against a finding that a bilateral shoulder disability was manifested during service or is otherwise related to the Veteran's active service. 

2. The weight of the evidence is against a finding that a bilateral elbow disability was manifested during service or is otherwise related to the Veteran's active service. 

3. The weight of the evidence is against a finding that a back disability was manifested during service or is otherwise related to the Veteran's active service. 

4. The weight of the evidence is against a finding that a seizure disability was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

5. Service-connected bilateral hearing loss and tinnitus do not preclude the Veteran from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015). 

2. The criteria for an award of service connection for a bilateral elbow disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

3. The criteria for an award of service connection for a bilateral back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

4. The criteria for an award of service connection for a seizure disability have not been/are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

5. The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In June 2008, July 2010 and September 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. As mentioned, SSA records have been associated with the file. 

The Veteran was provided VA examinations in March 2013 for the orthopedic-related issues.  The Board finds these reports to be fully adequate because they showed the Veteran was interviewed, included file review, and were fully responsive regarding etiology of the disabilities. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran did not receive a VA examination for the claim of service connection for seizures, to include as secondary to orthopedic disabilities. A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309 and 3.313, manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2015). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2015).

It is undisputed that the Veteran has a diagnosis of a seizure disability. However, as explained further below, the Board finds no evidence of an event, injury or disease in service or an indication that the current disabilities may be related to service; the Veteran does not allege the seizure disability started in service, but instead asserts it is secondary to disabilities that are being denied in this decision. Therefore, an examination or opinion is not necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the September 2013 Board hearing shows the Veteran gave information regarding his orthopedic, seizure and TDIU claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

In January 2014, the Board remanded this claim for retrieval of SSA records and referral for extraschedular compensation. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis or degenerative joint disease as well as epilepsies. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). This avenue is for potential consideration for all service connection issues. 

Service connection for an injury or disease incurred or aggravated during a period of ADT may be warranted. 38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015). Service connection for only injury incurred or aggravated during a period of IDT is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident). 38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2014).

Generally, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to do establish that status: (1) serve on active duty; (2) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (3) serve on a period of IDT and incur or aggravate an injury during that period of IDT. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ADT (or IDT), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Here, the appellant achieved veteran status when he established service-connection for bilateral hearing loss and tinnitus. He is also essentially alleging that all his service connection claims stem from an injury on IDT. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Bilateral Shoulder Disability

The Veteran contended in his May 2008 claim that he injured his shoulder and elbow in service; he claimed to have been injured while riding in a tank. In September 2011, his wife submitted a statement asserting that his in-service injuries caused intense pain and seizures. At a September 2013 Board hearing, the Veteran stated he was standing on a stool and fell down inside the tank. (Transcript, p 3.) He hit head, shoulder and lower back. Id. He only hit his right shoulder. (Transcript, p 5.) His representative mentioned an October 1980 service treatment record that showed he hit the right side of his body. Id. 

A June 1975 report of medical examination (RME) reflects that the upper extremities were normal and in a report of medical history (RMH) the Veteran denied having a painful trick shoulder or elbow. On October 3, 1980, an emergency room record at the local Army Hospital shows that the Veteran was ambulatory on arrival. His chief complaint was pain and decreased range of motion in the right shoulder, elbow and forearm. He had no skin abrasions. An X-ray was taken; there was no evidence of a fracture. The diagnosis was an elbow and shoulder contusion; he was given an ice pack given for treatment and was considered fair upon discharge. 

A statement of medical examination and duty status from the same date relates the Veteran was admitted outpatient to the hospital. He had elbow and shoulder contusions. The record notes he was on IDT when he hit his right side on the inside of the tank. He returned to duty prior to the close of the training period. On October 8, 1980, the Veteran completed a sworn statement showing that he was in a tank, riding in the tank commander cupola, standing on a seat, and fell when his foot slipped off the seat. His arm and shoulder hit the side of a turret as he fell. Personnel records from November 1980 note a line of duty determination (LOD) was approved. 

Following this incident, a February 1982 RME shows normal upper extremities. In August 1982, the Veteran reported having no shoulder pain when seen for left hand pain at the Army Hospital. In July 1987 (a few years before separation), the RME showed a normal clinical evaluation of upper extremities; the Veteran denied relevant complaints in an accompanying and a RMH.

Post-service, at an October 2008 VA examination, the Veteran stated that he suffered a right shoulder injury in service during training. The diagnosis was right shoulder strain and X-rays were normal. The left shoulder was not addressed and no opinion was given. 

A VA treatment record dated in September 2011 reflects complaints of intermittent sharp pain in the right shoulder and elbow when playing baseball or football with his children. 

In March 2013, the Veteran received a new VA examination. The examiner diagnosed degenerative joint disease in the shoulders, glenohumeral and acromioclavicular. The Veteran stated that he struck his shoulder when he fell into a tank and hit the turret. He was seen and X-rays were taken, but there was no treatment after that, according to the records.  The Veteran saw a private family physician who told him he had a bruise. He has not been the same, but complained of problems with throwing motions only for the past five years. Since 1980, he worked as a welder and heavy equipment operator but denied any job-related injuries. The range of motion was slightly decreased bilaterally. The examiner reviewed all the relevant information and noted the Veteran's contentions. The examiner noted the November 1980 LOD, but also saw that the later 1982 and 1987 (contemporaneously-dated) RME and RMHs showed denials of relevant injuries and found no abnormalities of the upper extremities. 

The examiner saw that the findings were basically symmetrical in the shoulders and elbows. Because these findings were bilateral, the shoulder disability was likely due to aging and senescence. The examiner noted a lack of contemporaneous medical evidence, but partnered this observation with the evidence from X-ray changes and physical examination. An August 2014 updated opinion shows the SSA records were reviewed but noted the Veteran was not granted SSA disability for orthopedic problems but for hearing loss and a seizure disability. The prior opinion was unchanged. 

The Veteran is competent to report his symptoms of arthritis and orthopedic disability under 38 C.F.R. § 3.159(a)(2) and Jandreau, 492 F. 3d 1372, 1377. 

In determining credibility, the Board finds the October and November service records support that the Veteran was injured. However, the 1982 and 1987 RMEs and RMHs tend to show that there was not a continuing right shoulder or bilateral shoulder problem because the Veteran denied any problems and no objective abnormalities were found. The evidence is in conflict with the contention that the Veteran has had continuous symptomatology since service; thus, the Board assigns the Veteran's statements less weight. Caluza, 7 Vet. App. 498. 

The Board finds the March 2013 VA examination report, to include the opinion, to be the most probative piece of evidence in the file. The examiner's reasons for finding against a nexus included the conflicting information, medical knowledge, the fact of symmetrical problems suggestive of aging as opposed to trauma, and the passage of some time without documented treatment. See, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Mere passage of time is not dispositive of the issue, but is only one factor in deciding the claim); Buchanan, 451 F.3d at 1336 (Before the Board may find a veteran's assertion lacks credibility, something more besides a lack of contemporaneous medical records is needed). This opinion is based on an accurate reading of the record. It is fully articulated, especially in regard to medical science. See Nieves-Rodriguez, 22 Vet. App. at 304. The Board assigns the opinion great weight.

A nexus opinion linking the current disability to service is lacking. Shedden, 381 F.3d at 1167. As a result, an essential element of the claim is missing. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Bilateral Elbow Disability

The Veteran's contentions are essentially the same for the elbows as for the shoulder; he asserted that he was injured while riding in a tank. As noted, the Veteran described hurting his elbow when he fell in a tank at the September 2013 Board hearing. (Transcript, P 3.) He hit his right elbow only. (Transcript, p 4.) The VLJ clarified that the Veteran was asserting that even though he only hurt one elbow, the other side was reportedly injured by over use. (Transcript, p 10.) His left side started hurting 33 years after the original injury. (Transcript, p 12.) 

As noted above, service treatment records do document an injury in October 1980 for a LOD was approved in November 1980. Again, February 1982 and July 1987 RMEs and RMHs show a normal clinical evaluation of upper extremities and a denial of painful or trick shoulder or elbow. In August 1982, he was treated for a left hand injury and an Army Hospital record showed he denied elbow pain at that time as well.

Post-service, in December 1998 a C.D. Hospital record showed the Veteran suffered some right hand trauma after his right hand was caught in metal equipment at work (the assessment was complex open wound with fracture). He denied a contributory past medical history. 

The Veteran was given a VA examination in October 2008, where he reported that a right elbow existed since 1980 and occurred when he hit a pothole while riding in a military vehicle. The diagnosis was right elbow strain with normal X-rays, but no opinion was given. 

In March 2013, the Veteran attended another examination. Mild degenerative joint disease in both elbows was diagnosed. The 1980 injury was noted. He complained of daily discomfort in his arm with working since 1980. He denied an on-the-job injury. Physical examination revealed a slightly decreased range of motion. X-rays showed minimal degenerative changes with ossicles about the medial epicondyle, which might be related to epicondylitis and the right elbow had mild osteoarthritis. 

Again, the entire file was reviewed and the relevant evidence was noted. The examiner found the elbow disabilities were not caused by or the result of the injury in service. The examiner noted the absence of contemporaneous evidence in the file, along with the fact that complaints of problems with the elbows were first noted when the claim was filed. Also, a documented elbow condition from the time of injury to the present was not found. Importantly, the examiner also stated that because of the bilateral nature of the disability, it was compatible with his age and senesce. The etiology was not due to service. 

An August 2014 updated opinion was provided after the SSA records were added to the file and the examiner saw he was not granted SSA for orthopedic problems. The prior opinion was unchanged. 

Again, the Veteran is competent to report his symptoms of arthritis and to state that he has had these symptoms since service. 8 C.F.R. § 3.159(a)(2) and Jandreau, 492 F. 3d 1372, 1377. The incident in service is corroborated. For the same reasons as cited above in the discussion of the shoulder claim, however, the Board finds the 1982 and 1987 RMEs and RMHs, along with the August 1982 record showing a denial of elbow pain, tend to show that the injury from the fall in the tank had resolved without residual because the Veteran denied symptoms and there were no objective findings of chronic disability. The evidence is in conflict with the contention that the Veteran has had continuous symptomatology since service; the Board assigns the Veteran's statements less weight. Caluza, 7 Vet. App. 498.

The Board finds the March 2013 VA examination report and opinion to be the most probative piece of evidence in the file. The examiner noted the Veteran's contentions, conflicting information, and the passage of some time without treatment. See, Maxson, 230 F.3d at 1333; Buchanan, 451 F.3d at 1336. This opinion is based on an accurate reading of the record and medical knowledge. It is fully articulated. See Nieves-Rodriguez, 22 Vet. App. at 304. The Board assigns the opinion great weight.

A nexus opinion linking the current disability to service is lacking. Shedden, 381 F.3d at 1167. As a result, an essential element of the claim is missing. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Back Disability

The Veteran's contentions are essentially the same for the back as for the shoulder and elbow; he claimed his back disability is related to the same incident in service from October 1980. At the March 2013 VA examination, however, he also posited a theory to the examiner that his arthritis was simply spreading. At the September 2013 Board hearing, he stated when he fell in the tank, he hit his lower back. (Transcript, p 3.) He hit his back on a hard metal object. (Transcript, p 6.) 

Upon entry into service, on an October 1974 RMH, the Veteran stated that he was a patient in hospital when he was in the rodeo and fell off a horse; however later RME and RMHs do not document problems from this incident or any back issues at all. While the October 1980 incident is described in the service records, it does not mention back symptoms, diagnoses, or treatment. Further, February 1982 and 1987 RMEs and RMHs show a clinical evaluation of the spine was normal and the Veteran denied recurrent back pain. 

Post-service, an October 1995 functional assessment and restoration center document for the Veteran's employer indicated that the Veteran could perform medium heavy lifting range of work by the assessment and was a potential candidate for work. An August 2000 radiology record for the pelvis incidentally noted mild degenerative changes of the lower lumbar spine. A January 2009 physical therapy record for the back stated that the onset was four years prior. Another radiology record from the same month showed an impression of mild osteophytosis and slight narrowing of disc space; a handwritten note stated he had arthritis. Chronic low back pain was also noted in a February 2010 Dr. G.H. record. 

In June 2013, the Veteran's treating VA family practice doctor noted low back pain and stated that it "likley (sic) occurred in the military." 

In March 2013, the Veteran attended a VA examination. The examiner noted the Veteran's reported 1980 injury and his statement that x-rays had been taken, but that no such X-ray was found in the record. The Veteran stated he saw a family physician after the injury, but there were no records. He was not currently being seen for his spine. He asserted his spine was related to his shoulder because there was pain in both areas. The Veteran was difficulty to examine because he had hyperactive responses (due to a seizure disorder), but some reduced range of motion was noted. He had degenerative disc disease of the spine as well as some spondylosis of L5-S1 (shown by X-ray). The examiner stated X-ray and physical examination show these problems were likely due to aging and senescence. 

Again, the examiner noted the Veteran's assertions in giving an opinion and provided a thorough review of the file. The examiner noted that arthritis does not travels from any joint to the spine. This assertion did not consider the natural history of degenerative disc disease that occurs with age senescence. A review of the medical literature on the PubMed database did not indicate that problems in a joint can be related to problems in the spine, in the absence of a generalized inflammatory condition such as gout, spondyloarthropathy, or rheumatoid arthritis. Even in that situation, the cause is the original disease, not the other joint. There was no such diagnosis in this case. 

Here, the Veteran is once again competent to report what happened in service, but the Board finds his assertion that he suffered a back injury not corroborated by the records when it appears the records are otherwise complete in documenting injury. Silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms; contemporaneous evidence may tend to contradict a lay statement, if there is a record that would normally have recorded a fact had it been observed. See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (relying on Fed. R. Evid. 803(7) when explaining why the Board erred by treating the absence of evidence as negative evidence); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the foundation for such a finding is: (1) the relevant records appear complete, and (2) the fact would have been recorded if observed). 

In addition to the lack of corroboration, the evidence is in conflict with the contention that the Veteran has had continuous symptomatology since service (see the 1982 and 1987 RME and RMHs, the October 1995 record essentially showing no back problems for work purposes, and January 2009 physical therapy record showing the onset was reportedly four years prior). The Board assigns the Veteran's statements less weight. Caluza, 7 Vet. App. 498. 

The June 2013 opinion by the treating VA physician is not accompanied by any explanation or showing that the physician was aware of or had full command of the facts in this case. This diminishes the probative value of the opinion and it is also assigned limited weight. Id. 

The Board again finds March 2013 VA examination report, to include the opinion, to be the most probative piece of evidence in the file. The examiner reviewed the file, interviewed the Veteran, performed an examination and provided an opinion with citation to medical literature. The examination report provides complete reasons for the conclusion reached. See Nieves-Rodriguez, 22 Vet. App. at 304. The Board assigns the opinion great weight.

All elements of the claim are not satisfied. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Seizure Disability

In addition to the above regulations governing service connection, 38 C.F.R. § 3.310(a) (2015) provides that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Veteran contended in his June 2010 claim that he had seizures due to pain from injuries he believed should be service-connected; he stated that because seizures don't run in his family they must be caused by "extreme pain." In September 2011, his wife also asserted that his in-service injuries caused intense pain and seizures; she had witnessed a decline in his abilities in the past ten years. 

However, in March 2012, the Veteran asserted that he injured his head, shoulders and back. He stated he fell into a tank and seizures were the result of all injuries. On his April 2012 appeal form, he stated that VA does not know why he had seizures. He thought it was because his injury in service. 

At the September 2013 Board hearing, the Veteran stated he hit his head when he fell inside the tank. (Transcript, p 3.) He could not remember if he lost consciousness. (Transcript, p 6.) He had no intervening injury. (Transcript, p 16.) The Veteran stated he hit his head in the accident. (Transcript, p 17.) The seizures started in February 2010. Id. He felt the seizures were related to his head injury in 1980. Id. He stated when the seizure happened he was sitting down watching TV after work. (Transcript, p 18.) He was currently being treated for seizures. (Transcript, p 19-20.) He has not had a seizure since 2011 due to the success of medication. (Transcript, pp 20-21.) 

RME and RMHs from June 1975 (enlistment), February 1982 and July 1987 show normal clinical evaluations of the neurologic system; the Veteran denied epilepsy or fits on those occasions. The October and November 1980 records show no evidence of the Veteran hitting his head or having head trauma; there are no symptoms, diagnoses or complaints. The sworn statement makes no mention of a loss of consciousness. 

Post-service, many records note a history of alcohol abuse (see January 2002 private discharge instructions, January 2003 and December 2009 CMC records, and February 2010 Dr. G.H. records). February 2010 Dr. G.H. records show when the Veteran initially visited the emergency room for this problem, the assessment was seizures or a stroke, possibly induced by alcohol and a combination of alcohol and pain medications. A February 2010 ARHC follow up record stated the seizures were alcohol induced; another Dr. G.H. record states he was warned not to drink alcohol or he would die. 

A March 2010 Dr. BVK record noted the diagnosis of seizures, although the ECG was normal so it was unclear what that diagnosis was based on. The past history of alcohol use was noted as well as tremors that were possibly secondary to alcohol discontinuation. An April 2010 VA neurology record noted a history of the Veteran getting hit over the head with a bottle by his ex-wife along with a lengthy history of alcoholism. A July 2010 Dr. G.H. record showed no seizure problems since he quit drinking and started taking Dilantint. A July 2010 SSA record noted the Veteran was taking medication for alcohol dependency. 

The Board finds the Veteran competent to state he had a head injury in service, but finds no corroboration of this injury where the record otherwise appears complete. Buczynski, 24 Vet. App. at 225-26; Kahana, 24 Vet. App. at 440 (Lance, J., concurring). To the extent the Veteran is stating that his seizures were due to his orthopedic problems, as noted above, the Board has denied claims of service connection regarding those issues. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. Finally, the Board finds the Veteran not to be a reliable historian of medical history in omitting the interplay his alcoholism has had with his seizure disability. Caluza, 7 Vet. App. 498. The seizure disability did not manifest during a presumptive period or apparently during service. As no in-service incident is found to have taken place, no VA examination on this issue is warranted. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C). 

The Board finds several essential elements missing for this claim. Shedden v. Principi, 381 F.3d at 1167. The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2015). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2015). If 4 .16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, the Veteran's schedular rating is 40 percent disabling (30 percent for bilateral hearing loss and 10 percent for tinnitus); the Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. The assignment of a rating evaluation is itself recognition of industrial impairment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted here as the Veteran's bilateral hearing loss and tinnitus is not so disabling as to preclude gainful employment. 

The Veteran has not specifically claimed that he is unemployable due to bilateral hearing loss and tinnitus; instead he has stated that his unemployment is due to seizures and orthopedic problems (see June 2010 claim and TDIU application as well as March 2012 notice of disagreement). As noted above, the seizures and orthopedic problems are not service-connected disabilities. At the September 2013 Board hearing, the Veteran stated he was deemed unemployable by SSA based on the disabilities he was claiming. (Transcript, p 7.) Currently, he stayed home and did not do any housework. (Transcript, p 8.) The last time he was able to work was 2010. (Transcript, pp 14-15.) 

The Veteran has a high school education (see TDIU application) and past jobs working as a welder (29 years), truck driver (3 years) and heavy equipment operator (3 years) after service (see September 2008 VA examination report). 

Some private records support that the Veteran could work and do not reference hearing loss problems (see March 2010 ARHC record noting he could work after his seizure with restrictions). An April 2011 response from FC, the Veteran's last employer, stated that the Veteran was employed from October 1995 to March 2010. He was a heavy equipment operator. He elected early retirement due to his work limitations and position available to him; he was receiving retirement benefits from a pension plan since April 2010. 

Regarding the hearing loss disability's overall impact, a June 2010 SSA contact record stated that the Veteran's wife told them he was able to do personal care, prepare his own meals, perform yard and housework and shop in stores. He enjoyed watching television. An SSA analysis record from the same month noted that a physical examination showed the Veteran could hear conversational tones. A July 2011 SSA disability determination transmittal showed the Veteran was disabled due to a primary diagnosis of epilepsy and a secondary diagnosis of deafness. 

While many other records state that nonservice-connected disabilities have an impact on the Veteran's ability to work (see for example, July 2010 Dr. G.H. and November 2012 VA records) and support the Veteran's assertions that the nonservice-connected disabilities combine to cause him to be unemployable, such information may not be considered in determining whether the service-connected disabilities combine to preclude whether the Veteran may maintain or obtain substantially gainful employment. Van Hoose, 4 Vet. App. 363. 

At a May 2011 VA examination, the examiner stated that the Veteran would have great difficulty hearing in a work setting. However, in May 2013, a VA examiner reviewed the file and commented that bilateral hearing loss did not preclude sedentary or physical work, unless normal hearing acuity is a condition of employment. He would have some decreased ability in communication. He had trouble with background noise, telephone conversations and when he does not wear hearing aids. He tries to read lips when someone is speaking to him. Tinnitus did not impact ordinary conditions of daily life, to include the ability to work. A follow up opinion, provided after all SSA records had been associated with the file, was unchanged. 

A March 2011 VA audiology record noted the Veteran exhibited a mild sloping to severe sensorineural hearing loss; he had good word recognition. 

As limited SSA records had only been available at the time of the last remand, the case was sent for extraschedular consideration so that the Board could make a determination under § 4.16(b) upon return from remand if new relevant SSA records were received. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), (the Board otherwise has no opportunity to make such a determination in the first instance). 

Upon a review of all evidence, the Board finds the Veteran is not unemployable due to his service-connected bilateral hearing loss and tinnitus. This determination is consistent with the Veteran's own assertions. As stated, the Board may not consider the nonservice-connected disabilities here. Van Hoose, 4 Vet. App. 363. Even though the Veteran is receiving SSA disability benefits partially based on his hearing loss disability, this fact is not outcome determinative. In many TDIU cases, a veteran may be already receiving benefits from the SSA. The United States Court of Appeals for Veterans Claims has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992). 

In sum, the evidence does not show evidence that reflects some factor which takes his case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15. A TDIU is denied. 


						(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a bilateral shoulder disability is denied. 

Service connection for a bilateral elbow disability is denied. 

Service connection for a back disability is denied. 

Service connection for a seizure disability is denied. 

A TDIU is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


